ON MOTION TO REVERSE
PER CURIAM.
Plaintiff appeals from an order dismissing her complaint for failure to state a cause of action. We reverse and remand pursuant to the agreement of the parties, and the authority of Migliore v. Crown Liquors of Broward, Inc., 448 So.2d 978 (Fla.1984), where the Supreme Court held that a vendor who sells intoxicating beverages to a minor contrary to § 562.11, Fla. Stat. (Supp.1978) prior to the effective date of § 768.125, Fla.Stat. (1981) may be liable in negligence to third persons injured by the minor’s operation of a motor vehicle.
REVERSED AND REMANDED.
ANSTEAD, C.J., and DOWNEY and HURLEY, JJ., concur.